DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Election/Restrictions
Applicant's election without traverse of Species II: Figure 6 in the reply filed on 03/30/2021 is acknowledged.  
Applicant timely traversed the restriction (election) requirement in the reply filed on 03/30/2021.
Claims 3, 5-6, and 8-12 are however drawn to non-elected species and are therefore withdrawn from consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior-Art (hereinafter "AAPA") in view of U.S. Patent Application Publication 2017/0033312 A1 to Kim et al. (hereinafter "Kim").
Regarding Claim 1, AAPA teaches a display, comprising: a lower substrate defining a display area and a non-display area; a driving layer stacked on the lower substrate in the non-display area, the driving layer comprising a gate circuit (Figs. 3-4; Para. 53-62 of instant specification; typical display includes a display area AA (or "A/A") and a non-display area NA (or "N/A"). Gate circuits G are disposed in the non-display area… area in which the primary wires L1 connecting the gate output terminals in the non-display area NA to the jumping units 30 in the display area AA is reduced… primary wires… having a bent path are used to connect the gate output terminals to the jumping units 30).
AAPA does not explicitly disclose a common voltage wire layer with a spacing region therebetween; a dielectric layer filling the spacing region; a protective layer stacked on the driving layer; a pixel disposed on the protective layer and overlapping with the spacing region; and an upper substrate disposed on the protective layer.
However, Kim teaches a common voltage wire layer with a spacing region therebetween (Figs. 1-3; Para. 74-109 of Kim; first voltage line 10 a); a dielectric layer filling the spacing  (Figs. 1-3; Para. 74-109 of Kim; interlayer insulation layer 230 may extend to not only the display area DA but also a part of the non-display area); a protective layer stacked on a driving layer (Figs. 1-3; Para. 74-109 of Kim; planarization layer 250); a pixel disposed on the protective layer and overlapping with the spacing region (Figs. 1-3; Para. 74-109 of Kim; pixel-defining film 270 may function to define a pixel area and a non-pixel area. The pixel-defining film 270 may be formed on the substrate 100 and include an opening partially exposing the pixel electrode 281); and an upper substrate disposed on the protective layer (Figs. 1-3; Para. 74-109 of Kim; encapsulation layer 300).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to a common voltage wire layer with a spacing region therebetween; a dielectric layer filling the spacing region; a protective layer stacked on the driving layer; a pixel disposed on the protective layer and overlapping with the spacing region; and an upper substrate disposed on the protective layer using the teachings of Kim in order to modify the display taught by AAPA. The motivation to combine these analogous arts would have been for reducing a probability that external moisture or oxygen may permeate and improving the reliability of the OLED (Para. 143 of Kim).

Regarding Claim 2, the combination of AAPA and Kim teaches that the gate circuit comprises a plurality of gate circuits, the plurality of gate circuits being arranged at predetermined intervals, and wherein the display further comprises: a plurality of jumping units arranged in the display area to be asymmetrical to the arrangement of the plurality of gate circuits; and signal transmission units arranged in the non-display area and having multistage paths to electrically connect the plurality of gate circuits to the plurality of jumping units (Figs. 3-4; Para. 53-62 of instant specification; typical display includes a display area AA (or "A/A") and a non-display area NA (or "N/A"). Gate circuits G are disposed in the non-display area… area in which the primary wires L1 connecting the gate output terminals in the non-display area NA to the jumping units 30 in the display area AA is reduced… primary wires… having a bent path are used to connect the gate output terminals to the jumping units 30).

Regarding Claim 4, the combination of AAPA and Kim teaches that areas in which the multistage paths overlap the common voltage wire layer are uniform (Figs. 1-3; Para. 74-109 of Kim; first voltage line 10 a… fan out line 420… first voltage line 10 a may include a pair of first connection units (or connectors) 12 a… pair of first connection units 12 a and the pair of second connection units 22 may be connected to the pad unit PAD outside the at least one side of the display area DA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/ABHISHEK SARMA/
Primary Examiner, Art Unit 2622